IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

L.R., Father of S.L.R., a minor     NOT FINAL UNTIL TIME EXPIRES TO
child,                              FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-0821
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed June 9, 2016.

An appeal from the Circuit Court for Escambia County.
Coleman Lee Robinson, Judge.

Ryan Thomas Truskoski, Orlando, for Appellant.

Kelley Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.